Hill, P. J. (dissenting).
Claimant absorbed the lead prior to May, 1930. He had worked for the employer for many years. In 1928 he suffered from acute pains and swelling in his right wrist and left shoulder. He was treated by several physicians, his trouble being diagnosed as rheumatism and arthritis. In June, 1935, a physician, believing the ailment to be lead poisoning, was confirmed in his belief by consultation with a second physician. The claim was filed immediately. Up until May, 1930, claimant’s work for his employer was such as to permit the absorption of lead. Thereafter there was no exposure, as for about two months he was a foreman on a road construction contract and since January, 1932, has been employed by the city of Yonkers where he “ sits down all day, making out bills or addressing envelopes.”
“ Compensation shall be payable for disabilities * * * incurred by an employee resulting from the following occupational diseases: * * * 2. Lead poisoning or its sequete — 2. Any process involving the use of or direct contact with lead or its preparations or compounds.” (Workmen’s Comp. Law, § 3, subd. 2.) “ The disablement of an employee resulting from an occupational disease described in subdivision two of section three shall be treated as the happening of an accident within the meaning of this chapter. and the procedure and practice provided in this chapter shall apply to all proceedings under this article, except where specifically otherwise provided herein.” (Workmen’s Comp. Law, § 38.) “ Neither the employee nor his dependents shall be entitled to compensation for disability or death resulting from disease unless the disease is due to the nature of his employment and contracted therein, or * * *.” (Workmen’s Comp. Law, § 40.) The language “ due to the nature of his employment and contracted therein ” conveys the same thought in connection with diseases as the words “ arising out of and in the course of the employment ” convey in connection with physical injuries. The lapse of time between an injury and its disabling effect does not prevent an award if, as here, the Board, for good cause shown, excuses the delay in filing notice. The provisions of section 40, following the word “or,” apply to conditions not here present. The fact that the claimant at the time of disablement was working for another employer in an occupation wherein he was not exposed to lead poisoning is without significance. (Matter of Comr. T. & F. v. Nu-Art Adv. Co., 271 N. Y. 112.)
The award should be affirmed.
Award reversed and claim dismissed, with costs against the State Industrial Board.